     Case 2:19-cr-00128-GGG-MBN Document 31 Filed 06/12/19 Page 1 of 2




MINUTE ENTRY
WILKINSON, M. J.
JUNE 12, 2019

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         NO. 19-MJ-40

GEOURVON KEINELL SEARS                                         SECTION: CRIM-MAG



       I conducted a telephone conference today to schedule the “expedited evidentiary

hearing” concerning bond/detention requested by defendant. Record Doc. No. 30.

Participating were Assistant United States Attorney Spiro Latsis, representing the

government; Assistant Federal Public Defender Celia Rhodes, representing defendant.

Considering the representations in the motion, the oral statements of counsel, and the

court’s need to receive and review before the evidentiary hearing the results of the “mental

health assessment” scheduled by defense counsel, Record Doc. No. 30-1 at p. 11, IT IS

ORDERED that further proceedings in connection with the motion will be conducted as

follows:

       Defendant must proceed with the “mental health assessment” scheduled by his

counsel on Friday afternoon, June 14, 2019. The court finds that the results of the

assessment are essential to its consideration of defendant’s motion. Defense counsel

 MJSTAR 0:20
     Case 2:19-cr-00128-GGG-MBN Document 31 Filed 06/12/19 Page 2 of 2



estimated that the report will be ready no later than June 21, 2019. Accordingly, defense

counsel must deliver the examiner’s written report, together with her resume setting out her

qualifications, to me and government counsel no later than 2:00 p.m. on June 21, 2019.

Because the report will contain personal medical information concerning defendant, it must

be maintained as confidential for review in camera only by the court, government counsel

and any single mental health expert the government may designate to review it. The report

will be filed in the record UNDER SEAL after the hearing.

       Counsel for the government must file a written response to defendant’s motion for

reconsideration of detention and deliver a copy directly to me and defense counsel no later

than June 21, 2019 at 10:00 a.m.

       The evidentiary hearing requested by defendant will be conducted on Monday, June

24, 2019, at the end of the court’s regularly scheduled 2:00 p.m. docket of criminal

hearings. Counsel estimated that it will require about one hour.


                                                  JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                            -2-
